        Case 1:20-cv-09437-PAE-KNF Document 47 Filed 04/27/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
ALIRIO ZAVALA, JUAN CARLOS DIAZ,
ALEXANDER GONZALEZ, JAUME VILLAGRASA,                                :
LUIS TORRES, JOSE BRICENO, LUCIANO
EMIGDIO, NICOLAS VELASQUEZ,                                          :
GUSTAVO RANGEL, ARODIS HERRERA, JORGE
GUERRERO, SEGUNDO MORALES MARTINEZ,                                  :         ORDER
SAHAGUN MEREJILDO, JAIME GRANADA, JOHN
JAIME RIVERA ALAYON, ANDRES TORRES,                                  :   20-CV-9437 (PAE)(KNF)
ERNESTO ALEJANDRO SANCHEZ, and EDUARDO
CRUZ GONZALEZ,                                                       :

                                       Plaintiffs,                   :

                   - against -                                       :

PEI ELECTRICAL SERVICES GROUP INC., CPI                              :
ELECTRICAL SERVICES INC., PABLO
IBEPAULINO, and TOP SHELF ELECTRIC CORP.,                            :
jointly and severally,
                                                                     :
                                        Defendants.
-----------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

         A conference was held with counsel to the plaintiffs and counsel to defendant Top Shelf

Electric Corp. on April 27, 2021. As a result of the discussion had during the conference, IT IS

HEREBY ORDERED that:

         1.        all discovery, of whatever nature, be initiated so as to be completed on or before

                   October 27, 2021;

         2.        the last date on which to amend pleadings will be June 11, 2021;

         3.        the last date on which to join additional parties will be June 11, 2021;

         4.        a telephonic status conference will be held with the parties on September 28, 2021, at

                   11:00 a.m. The parties shall use dial-in number (888) 557-8511 and enter access

                   code 4862532;

         5.        any dispositive motion shall be made in accordance with the Individual Rules of
      Case 1:20-cv-09437-PAE-KNF Document 47 Filed 04/27/21 Page 2 of 2



             Practice of the assigned district judge; and

      6.     if no dispositive motion is made, the parties shall submit their joint pretrial order to

             the court on or before November 29, 2021. That document must conform to the

             requirements for such an order that are found in the Individual Rules of Practice of

             the assigned district judge.

Dated: New York, New York                              SO ORDERED:
       April 27, 2021




                                                 -2-
